DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 09/21/2021 have been fully considered but they are not persuasive. Applicant argues that “The Office Action cites no additional prior art to support that it was even known to a person of ordinary skill in the art that components can be connected to two data buses through a connection comprising a same pair of input and output pins. Without any cited evidence, the only "template" provided to the Examiner is indeed the Applicant's own application”. In response to applicant’s argument, the idea of redundant system/data bus using the same input/output connection is well known, because there is no need to use separate input/output connections, such as taught by Davies US 2007/0033511 A1 (Figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 6015193) in view of Davies (US 2007/0033511 A1).
As to claim 1, Vogel discloses a chassis control system of a vehicle comprising: a first braking system (Col. 2, lines 42-54, traction control system) configured to provide braking for the vehicle; a second braking system (Col. 2, lines 42-54, anti-lock brake system) configured to provide braking for the vehicle; a first steering system (Lr9, Lr10) configured to provide steering for the vehicle; a second steering system (La3) configured to provide steering for the vehicle; an Advanced Driver Assistance Systems (computing unit 3) configured to provide control signals to each of the first braking system, the second braking system, the first steering system, and the second steering system; a first data bus (Fig. 2, redundantly designed data bus 2) connecting each of the first braking system, the second braking system, the first steering system, and the second steering system to the ADAS; and a second data bus (Fig. 2, redundantly designed data bus 2) connecting each of the first braking system, the second braking system, the first steering system, and the second steering system to the ADAS; wherein each of the first braking system, the second braking system, the first steering system, and the second steering system is connected to both (Fig. 2, redundantly designed data bus 2) the first data bus and the second data bus through a connection. Vogel does not 
 As to claim 2, Vogel further discloses wherein the first braking system comprises an electronic stability program (Col. 2, lines 42-54, traction control system). 
As to claim 3, Vogel further discloses wherein the second braking system comprises an electric braking system (Col. 2, lines 42-54, purely electrically abs). separate from the ESP. 
As to claim 4, Vogel further discloses wherein the first steering system comprises an electronic power steering (EPS) system (La1). 
As to claim 5, Vogel further discloses wherein the second steering system comprises an active rear steering (La2) system. 
As to claim 6, Vogel further discloses wherein the EPS system and the ARS system are configured to steer the vehicle independent of each other (col. 4, line 61- Col. 5, line 20). 
As to claim 7, Vogel further disclose wherein the ADAS is configured to communicate with at least one of the first braking system and second braking system .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661